Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-03319-CMA-SKC

   STEVE BARDILL,

          Plaintiff,

   v.

   OWNERS INSURANCE COMPANY,

          Defendant.


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


          This matter is before the Court on Defendant Owner’s Insurance Company’s

   Motion for Summary Judgment, wherein Defendant asserts that it is entitled to summary

   judgment on all of Plaintiff’s claims because Plaintiff has failed to put forth competent

   evidence to support a finding that Defendant breached its insurance contract with

   Plaintiff, unreasonably delayed or denied any benefits owed to Plaintiff, or acted in bad

   faith, and that Plaintiff is not entitled to insurance benefits as a matter of law. See

   generally (Doc. # 58). For the reasons that follow, the Court grants Defendant’s Motion.

                                     I.      BACKGROUND

          On November 30, 2015, Plaintiff was a passenger riding in a work vehicle owned

   by his employer, Meyers Heating and Air. (Doc. # 63 at 2); (Doc. # 66 at 3). On that day,

   an unknown driver rear-ended the work vehicle and drove away. Plaintiff reported the

   accident to the police within 24 hours of the collision. (Id.) As a result of the accident,
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 2 of 15




   Plaintiff alleges that he has “suffered bodily injury resulting in permanent physical

   impairment,” economic damages in the form of “medical, rehabilitation, and other health

   care expenses,” and noneconomic damages “including, but not limited to past and

   future pain and suffering, inconvenience, emotional distress, loss of enjoyment of life,

   and impairment of quality of life.” (Doc. # 20 at 11–13.)

          Prior to the accident, Defendant issued an insurance policy to Meyers Heating

   and Air (“Policy”) that provided automobile coverage for employees operating and riding

   as a passenger in company vehicles and/or while working in the course and scope of

   employment, including uninsured motorist (“UM”) benefits, as provided in Colo. Rev.

   Stat. § 10-4-609. (Doc. # 63 at 2); (Doc. # 66 at 3); (Doc. # 58-1 at 27–34).The Policy

   was in effect on the date of Plaintiff’s accident and covered the work vehicle involved.

   (Doc. # 20-1 at 1); (Doc. # 23-1 at 8); (Doc. # 66 at 3). Moreover, the Policy defines

   uninsured automobile to include “a hit and run automobile,” which is an automobile that

   “causes bodily injury whether or not physical contact is made with the injured person or

   the automobile the injured person is occupying” and “whose owner or operator is

   unknown” as long as the “occurrence involving a hit and run automobile [is] reported to

   the police within 24 hours of when it takes place.” (Doc. # 58-1 at 32.)

          The Policy provides that Defendant would “pay compensatory damages,

   including, but not limited to loss of consortium, any person is legally entitled to recover

   from the owner or operator of an uninsured automobile because of bodily injury

   sustained by an injured person while occupying or using an automobile that is covered

   by SECTION II – LIABILITY COVERAGE of the policy.” (Doc. # 20-4 at 1) (emphasis


                                                 2
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 3 of 15




   omitted); (Doc. # 23-2 at 18). The Policy provides UM coverage of up to $1 million per

   person or per occurrence. (Id. at 18.)

          Under the Policy, any person seeking coverage must comply with several

   conditions. First, any person pursuing UM benefits “must notify [Defendant] promptly as

   to how, when and where the accident happened” and must provide the names and

   addresses of any injured person and any witnesses. (Doc. # 58-1 at 34.) The “Notify Us

   Promptly” provision (“Notice Provision”) continues: “Failure of any person entitled to

   Uninsured Motorist Coverage to comply with these provisions shall invalidate the

   coverage provided by this policy if we show by a preponderance of evidence that we

   were prejudiced by the delay.” (Id.) (emphasis omitted). Next, the “Time Limitation for

   Actions Against Us” provision (“Time Limitation Provision”) requires that any person

   pursuing benefits “must present a claim for compensatory damages according to the

   terms and conditions of the policy and conform with any applicable statute of limitations

   applying to bodily injury claims in the state in which the accident occurred.” (Id.)

   (emphasis omitted). Further, the “Assist and Cooperate” provision requires any person

   seeking benefits to “cooperate with [Defendant] in the investigation, settlement or

   defense of any claim or suit,” including by “giving [Defendant] access to any documents

   which [it] request[s].” (Id. at 28.) The Policy provides that “[n]o legal action may be

   brought against [Defendant] until there has been compliance with all the terms of this

   policy” (“Legal Action Provision”). (Id. at 31.)

          Plaintiff alleges that the Policy covered his losses arising from the hit-and-run

   accident because (1) he “occupied” the covered vehicle with permission from Meyers


                                                  3
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 4 of 15




   Heating and Air at the time of the accident; (2) the unknown driver who rear-ended the

   covered vehicle is considered an “uninsured motorist” under the Policy; (3) he suffered

   bodily injury from the accident; (4) he reported the accident to the police within 24

   hours; and (5) he made a claim for compensatory damages under the Policy within

   Colorado’s three-year statute of limitations period for UM claims. (Doc. # 20 at 7–37.)

          Plaintiff asserts, and Defendant disputes, that he gave Defendant written notice

   of his claim beginning in 2016. Plaintiff represents that on May 4, 2016, Plaintiff’s then-

   attorney Bradley Hall sent Defendant a letter providing notice of Plaintiff’s “uninsured

   motorist claim under the policy” (“First Letter”). (Doc. # 20 at 23–24); (Doc. # 20-5 at 1).

   The First Letter provided the Policy Number, name of the insured, date of the accident,

   and Plaintiff’s name. (Doc. # 20-5 at 1.) Defendant did not respond to the First Letter

   (Doc. # 20 at 25), and it represents that the First Letter was never received. (Doc. # 66

   at 4); (Doc. # 66-1 at 3–4).

          Plaintiff further asserts that on September 21, 2016, Attorney Hall sent Defendant

   another letter (“Second Letter”) advising Defendant that Mr. Hall no longer represented

   Plaintiff and that Defendant should “direct all future correspondence regarding this case

   to” Plaintiff’s new attorney. (Doc. # 20 at 26); (Doc. # 20-6 at 1). The Second Letter

   provided the Policy Number, name of insured, date of the accident, and Plaintiff’s name.

   (Id.) Defendant did not respond to the Second Letter (Doc. # 20 at 27), and it represents

   that the Second Letter was never received. (Doc. # 66 at 5); (Doc. # 366-1 at 3).

          Plaintiff further asserts that on September 18, 2018, Plaintiff’s then-attorney J.

   Todd Tenge sent Defendant a letter (“Third Letter”) notifying Defendant that Attorney


                                                4
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 5 of 15




   Tenge represented Plaintiff “in connection with the injuries, damages, and losses he

   sustained in an automobile accident on November 30, 2015.” (Doc. # 20-7 at 1.) In the

   Third Letter, Plaintiff’s counsel also requested “a copy of all applicable insurance

   policies, including all resident/relatives, together with any endorsements, addenda or

   amendments thereto” and “a copy of the property damage claims file, and any and all

   photographs of the Bardill vehicle as well as transcribed copies of all recorded

   statements.” (Id.) The Third Letter provided the Policy Number, the date of loss, and

   Plaintiff’s name. (Id.) Defendant disputes that it received the Third Letter. (Doc. # 66 at

   5); (Doc. # 66-1 at 8).

          On November 14, 2018, Defendant sent a letter of acknowledgment to Plaintiff

   (“Acknowledgment Letter”). (Doc. # 20 at 29–30.) Defendant acknowledged receipt of

   correspondence from Attorney Tenge dated October 1, 2018, provided a claim number

   for Plaintiff’s UM claim, and declined Plaintiff’s request for a copy of the Policy. (Doc. #

   20-8 at 1.) In the Acknowledgment Letter, Defendant requested an “update on

   [Plaintiff’s] condition and treatment[,]” including the “extent of the injuries and the

   duration of their treatment,” as well as “all medical records, police reports, facts of the

   incident, and any additional information” that Plaintiff had “amassed on this case.” (Id.)

   The Acknowledgement Letter was sent sixteen days before the three-year statute of

   limitations expired. (Doc. # 20 at 30.)

          On November 27, 2018, two days before the statute of limitations expired,

   Plaintiff filed suit in Boulder County District Court and asserted one claim for relief—

   “Contractual Liability of Defendant Auto-Owners Insurance.” (Doc. # 1-5 at 1–4.) On


                                                  5
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 6 of 15




   December 26, 2018, Defendant removed Plaintiff’s action to this Court. (Doc. # 1.) On

   January 7, 2019, Plaintiff’s counsel sent Defendant another letter (“Demand Letter”)

   requesting that Defendant evaluate Plaintiff’s claim and demand for UM benefits. (Doc.

   # 23-4 at 1–6.) The Demand Letter provided a summary of the accident, Plaintiff’s

   injuries, and Plaintiff’s damages. It also included Plaintiff’s medical records and bills,

   which had not previously been sent to Defendant. (Id.)

          On January 15, 2019, Plaintiff filed his Amended Complaint and asserted four

   claims for relief: (1) claim for UM benefits/contractual liability of Defendant pursuant to

   Colo. Rev. Stat. § 10-4-609; (2) breach of contract; (3) bad faith breach of insurance

   contract; and (4) violation of Colo. Rev. Stat. §§ 10-3-1115(1) and 10-3-1116(1). (Doc. #

   20 at 6–9.) On February 22, 2019, Defendant filed a Motion to Dismiss Plaintiff’s

   Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (Doc. # 23.) The Court

   granted Defendant’s Motion to Dismiss only as to Plaintiff’s First Claim for Relief, which

   was stricken pursuant to Fed. R. Civ. P. 12(f). (Doc. # 47 at 18.)

          On December 23, 2019, Defendant filed the instant Motion for Summary

   Judgment, wherein Defendant moves the Court to grant summary judgment on all of

   Plaintiff’s remaining claims—i.e., (1) breach of contract; (2) common law bad faith

   breach of insurance contract; and (4) violation of Colo. Rev. Stat. §§ 10-3-1115(1) and

   10-3-1116(1) (statutory bad faith breach of insurance contract). (Doc. # 58.) Plaintiff

   responded in opposition on January 13, 2020 (Doc. # 63), to which Defendant replied

   on January 27, 2020 (Doc. # 66).




                                                 6
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 7 of 15




                                   II.    LEGAL STANDARDS

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing a motion for

   summary judgment, a court must view the evidence in the light most favorable to the

   non-moving party. See id. However, conclusory statements based merely on conjecture,

   speculation, or subjective belief do not constitute competent summary judgment

   evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating the absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claim; rather, the movant

   need simply point out to the Court a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

          Once the movant has met its initial burden, the burden shifts to the nonmoving

   party to “set forth specific facts showing that there is a genuine issue for trial.”

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party may


                                                  7
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 8 of 15




   not simply rest upon its pleadings to satisfy its burden. Id. Rather, the nonmoving party

   must “set forth specific facts that would be admissible in evidence in the event of trial

   from which a rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at 671.

   Stated differently, the party must provide “significantly probative evidence” that would

   support a verdict in his favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d 1267,

   1269 (10th Cir. 2012). “To accomplish this, the facts must be identified by reference to

   affidavits, deposition transcripts, or specific exhibits incorporated therein.” Id.

                                        III.   ANALYSIS

          Defendant moves for summary judgment on the basis that the only admissible

   evidence before the Court establishes that Plaintiff provided unreasonably late notice of

   his UM claim to Defendant and Plaintiff is not entitled to benefits under the Policy as a

   result of his breaches of contract. Plaintiff argues that he complied with the Policy’s

   Notice Provision and that Defendant’s delay in acting on this notice and its failure to

   reconcile competing medical opinions or settle Plaintiff’s claims constitute bad faith

   breaches of the insurance contract. (Doc. # 36 at 7, 12.) The Court finds that Plaintiff

   has failed to raise any genuine issues of material fact for trial and Defendant is entitled

   to summary judgment on all claims.

   A.     BREACH OF CONTRACT

          Under Colorado law, the elements of a breach of contract claim are as follows:

   (1) the existence of a contract; (2) the plaintiff’s performance of its contractual

   obligations or its justification(s) for non-performance; (3) the defendant’s failure to

   perform; and (4) the plaintiff’s damages. MacKinney v. Allstate Fire & Cas. Ins. Co., No.


                                                 8
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 9 of 15




   16-CV-01447-NYW, 2016 WL 7034977, at *4 (D. Colo. Dec. 1, 2016). An insurance

   policy is a contract, which should be interpreted consistently with the well-settled

   principles of contractual interpretation. Chacon v. Am. Family Mut. Ins. Co., 788 P.2d

   748, 750 (Colo. 1990).

          Plaintiff’s breach of contract claim is premised on the theory that Plaintiff

   provided prompt notice of his UM claim to Defendant through his First, Second, and

   Third Letters and Defendant failed to perform under the Policy when it did not open a

   claim, investigate, provide Plaintiff benefits, or otherwise act on the notice. Defendant

   points to a lack of evidence to substantiate Plaintiff’s assumptions that the First,

   Second, and Third Letters were actually mailed to Defendant and asserts that Plaintiff’s

   breaches of contract rendered him not entitled to benefits under the Policy. The Court

   addresses Plaintiff’s notice to Defendant before turning to how Plaintiff’s failure to

   comply with the terms of the Policy entitle Defendant to summary judgment on his

   breach of contract claim.

          1. No Rational Trier of Fact Could Find that Plaintiff Provided Prompt Notice
             Under the Policy

          Under the common law mailbox rule, evidence that an item was properly

   addressed and placed in the mail creates a rebuttable presumption that the item was

   received. Telerico v. Nationwide Mut. Fire Ins. Co., 529 F. App'x 729, 732 (6th Cir.

   2013); see also Sorrentino v. United States, 171 F. Supp. 2d 1150, 1153 (D. Colo.

   2001) (quoting Crude Oil Corp. of Am. v. Commissioner, 161 F.2d 809, 810 (10th Cir.

   1947)) (“Proof of due mailing is prima facie evidence of receipt.”). This rule “creates a

   rebuttable presumption of receipt only when the sender presents evidence that their

                                                 9
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 10 of 15




   letter was properly addressed and actually mailed.” Telerico, 529 F. App'x at 732.

   Evidence of actual mailing includes an affidavit from the employee who mailed the item

   or “proof of procedures followed in the regular course of operations which give rise to a

   strong inference that the [item] was properly addressed and mailed.” Sorrentino, 171 F.

   Supp. 2d at 1153.

          In the instant case, Plaintiff relies on copies of the First and Second Letter

   purportedly sent by his previous attorneys on May 4, 2016, and September 21, 2016,

   respectively, to establish that he provided prompt notice of his UM claim to Defendant.

   (Doc. # 20-5 at 1); (Doc # 20-6 at 1). However, Plaintiff has provided no evidence of

   actual mailing, such as testimony or an affidavit by individuals who mailed the letters or

   could attest to mailing procedures followed in the regular course of business operations

   by previous counsel’s law firms. Sorrentino, 171 F. Supp. 2d at 1153. Further, Plaintiff

   testified that he does not know which letters, if any, were sent to Defendant. (Doc. # 66-

   1 at 86.) Therefore, Plaintiff is not entitled to a presumption that the letters were

   received under the common law mailbox rule. Telerico, 529 F. App'x at 732. Plaintiff’s

   speculation that the letters were mailed on the dates printed on the letters does not

   constitute competent summary judgment evidence. Bones, 366 F.3d at 875.

          Further, the Third Letter does not create a genuine issue for trial. 1 Harrison

   Weber, Defendant’s adjustor assigned to Plaintiff’s claim, testified that Defendant first


   1
     The Court assumes without deciding that the fax confirmation attached to the Third Letter is
   sufficient proof of due mailing to establish prima facie evidence of receipt under the mailbox
   rule. (Doc. # 20-7 at 2); Sorrentino, 171 F. Supp. 2d at 1153 (“Proof of due mailing is prima facie
   evidence of receipt.”) (quoting Crude Oil Corp. of Am. v. Commissioner, 161 F.2d 809, 810
   (10th Cir. 1947)).

                                                   10
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 11 of 15




   received notice of Plaintiff’s claim on November 5, 2018, via a letter of representation

   from the Tenge Law Firm dated October 1, 2018. (Doc. # 58-1 at 8.) Assuming that

   Defendant actually received notice via the Third Letter on September 18, 2018, and not

   on November 5, 2018, the Court finds that this difference is immaterial. Plaintiff provided

   notice of his November 2015 car accident in September 2018 at the earliest; no rational

   trier of fact could find that this three-year delay constituted prompt notice.

          2. Plaintiff Is Not Entitled to Benefits as a Matter of Law Due to his Failure to
             Comply with the Terms of the Policy

          Defendant is entitled to summary judgment on Plaintiff’s breach of contract claim

   because Plaintiff has not created any genuine issues of material fact to support that

   insurance benefits were in fact owed under the Policy. The Policy provides that failure of

   any person entitled to benefits to comply with the Policy’s provisions shall invalidate

   coverage if Defendant shows by a preponderance of the evidence that it was prejudiced

   as a result. (Doc. # 58-1 at 34.) Such is the case here. Plaintiff breached the Policy in

   multiple ways:

      •   Plaintiff failed to comply with the Notice Provision, which requires the insured to

          provide prompt notice of a claim, by waiting almost three years to send notice of

          his claim to Defendant, (Id.);

      •   Plaintiff failed to comply with the Assist and Cooperate Provision, which requires

          the insured to give the insurer access to all documents it requests, by refusing to

          provide certain documents Defendant requested, (Id. at 29, 39);

      •   Plaintiff failed to comply with the Time Limitation Provision by failing to present a

          claim for compensatory damages according to the terms and conditions of the

                                                11
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 12 of 15




           Policy within the applicable statute of limitations, (Id. at 34); (Doc. # 63 at 4);

           (Doc. # 63-1 at 180); and

       •   Plaintiff failed to comply with the Legal Action Provision, which requires the

           insured to comply with the terms of the Policy before resorting to legal action, by

           initiating the instant lawsuit after giving Defendant unreasonably late notice and

           before providing Defendant substantive information with which it could

           investigate Plaintiff’s claim, (Doc. # 58-1 at 31). 2

           Defendant has been prejudiced by Plaintiff’s failure to comply with the terms of

   the Policy. Defendant was unable to investigate the accident or Plaintiff’s claimed

   injuries for three years, it had to defend against this lawsuit a month after first receiving

   notice of Plaintiff’s claim, and it did not receive any substantive information concerning

   Plaintiff’s claim until more than a month after the lawsuit was filed. Under these

   circumstances, and pursuant to the terms of the Policy and Colorado precedent, 3

   Plaintiff is not entitled to benefits as a matter of law.




   2
     Compare (Doc. # 1-3) (complaint filed November 27, 2018) with (Doc. # 63-1 at 180) (medical
   records, medical bills, and other substantive information first sent to Defendant on January 7,
   2019).
   3
     Colorado courts have adopted the notice-prejudice rule that permits an insurer to deny benefits
   only where its ability to investigate or defend the insured's claim was compromised by the
   insured's failure to provide timely notice. Clementi v. Nationwide Mut. Fire Ins. Co., 16 P.3d 223,
   229 (Colo. 2001). Therefore, there is a two-step approach to late-notice cases. Once it has been
   established that an insured has unreasonably provided delayed notice to an insurer, an insurer
   may only deny benefits if it can prove by a preponderance of the evidence that it was prejudiced
   by the delay. Id.

                                                   12
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 13 of 15




   B.     BAD FAITH BREACH OF INSURANCE CONTRACT CLAIMS

          1.     Common Law Claim

          As to Plaintiff’s common law bad faith claim, “[w]hen an insured sues his or her

   insurer for bad faith breach of an insurance contract, the insured must prove that (1) the

   insurer acted unreasonably under the circumstances, and (2) the insurer either

   knowingly or recklessly disregarded the validity of the insured's claim.” Rabin v. Fid.

   Nat. Prop. & Cas. Ins. Co., 863 F. Supp. 2d 1107, 1114 (D. Colo. 2012). “What

   constitutes reasonableness under the circumstances is ordinarily a question of fact for

   the jury. However, in appropriate circumstances, as when there are no genuine issues

   of material fact, reasonableness may be decided as a matter of law.” Vaccaro v. Am.

   Family Ins. Grp., 275 P.3d 750, 759–60, as modified on denial of reh'g (Mar. 15, 2012).

   An insurer will be found to have acted in bad faith only if it has intentionally denied,

   failed to process, or failed to pay a claim without a reasonable basis. Travelers Ins. Co.

   v. Savio, 706 P.2d 1258, 1275 (Colo. 1985).

          Because the Court has concluded that Defendant did not breach its contract with

   Plaintiff and, as such, Plaintiff is not entitled to benefits under the Policy, Plaintiff cannot

   succeed on a common law bad faith claim as a matter of law. See MarkWest

   Hydrocarbon, Inc. v. Liberty Mut. Ins. Co., 558 F.3d 1184, 1193 (10th Cir. 2009) (noting

   that it is settled law in Colorado that a bad faith claim must fail if coverage was properly

   denied). Given the circumstances before the Court, Defendant acted reasonably by not

   paying benefits to Plaintiff that were not due under the Policy. See Peterson v. USAA

   Life Ins. Co., 353 F. Supp. 3d 1099, 1112 (D. Colo. 2018) (granting summary judgment


                                                  13
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 14 of 15




   in favor of defendant on bad faith claim where denial of coverage was proper as a

   matter of law), aff'd, No. 18-1447, 2020 WL 2609831 (10th Cir. May 22, 2020). As such,

   Defendant is entitled to summary judgment on Plaintiff’s common law bad faith claim.

          2.     Statutory Claim

          Likewise, Defendant is entitled to summary judgment on Plaintiff’s statutory bad

   faith claim pursuant to Colo. Rev. Stat. §§ 10–3–1115(1)(a) and–1116(1). In order to

   prevail on Colorado’s statutory claim for unreasonable delay or denial of benefits, a

   plaintiff must establish that (1) insurance benefits were owed, and (2) the defendant

   delayed or denied payment of those benefits without a reasonable basis. See Colo.

   Rev. Stat. §§ 10–3–1115(1)(a) (“A person engaged in the business of insurance shall

   not unreasonably delay or deny payment of a claim for benefits owed to or on behalf of

   any first-party claimant.”) (emphasis added). 4 Again, because the Court has determined

   that Plaintiff is not entitled to benefits under the Policy as a matter of law, there is no

   genuine dispute of material fact as to whether Defendant violated Colo. Rev. Stat. §§

   10-3-1115(1)(a) and –1116(1). Defendant is entitled to summary judgment on Plaintiff’s

   statutory bad faith claim as well.

                                         IV.    CONCLUSION

          For the foregoing reasons, it is ORDERED that Defendant’s Motion for Summary

   Judgment (Doc. # 58) is hereby GRANTED. Summary judgment shall enter in favor of


   4
     Whereas the common law bad faith claim requires a plaintiff to establish that the insurer knew
   or recklessly disregarded the fact that its conduct was unreasonable, the statutory claim
   requires only that the claim for benefits be denied without a reasonable basis. Vaccaro v. Am.
   Family Ins. Grp., 2012 COA 9M, ¶ 21, 275 P.3d 750, 756, as modified on denial of reh'g (Mar.
   15, 2012).

                                                  14
Case 1:18-cv-03319-CMA-SKC Document 82 Filed 08/06/20 USDC Colorado Page 15 of 15




   Defendant and against Plaintiff on all claims. It is

          FURTHER ORDERED that all settings in this case, including the Final Trial

   Preparation Conference and the Jury Trial, are hereby VACATED. The Clerk of Court is

   respectfully directed to close this case.

          DATED: August 6, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                15
